Citation Nr: 1539035	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-00 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran served on active duty from October 1998 to February 2006.

This appeal to the Board of Veterans' Appeals (Board/BVA) in regards to this claim for service connection for a bilateral knee disability is from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS), so is paperless.

The Board remanded the claim in September 2011 for further development, including obtaining records from the Social Security Administration (SSA) and having the Veteran undergo a VA compensation examination for a medical nexus opinion concerning the etiologies of his claimed bilateral knee disorder, particularly insofar as their posited relationship with his military service.

In a subsequent November 25, 2014 decision, the Board decided several claims but remanded others.  The remanded claims are not yet before the Board again.  But as for this claim for service connection for a bilateral knee disorder, the Board denied this claim - essentially concluding there was no then current disability referable to or involving the Veteran's knees.

In July 2015, the Veteran's representative filed a Motion for Reconsideration of that decision pursuant to 38 C.F.R. § 20.1001, citing VA medical evidence associated with the electronic file albeit after that November 25, 2014 decision, but nonetheless "constructively" on file prior to that Board decision.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (indicating VA has constructive, if not actual, notice of VA medical records since generated within VA's healthcare system, so they are deemed to be in VA's possession, even if not physically in the file).


As the contended error related to due process, the Board also has considered the representative's motion as one to also VACATE that prior decision pursuant to 38 C.F.R. § 20.904.  And, indeed, the Board is VACATING that prior decision as to the claim for service connection for a bilateral knee disorder on the basis of the evidence constructively of record of a diagnosed knee disability.  

Although the representative's motion indicates that the subject of the motion is also the claim for a bilateral ankle disability, the body of the motion does not make any contentions or argument regarding the ankles, and the November 25, 2014 Board decision considered the claimed ankle disability to be a separate issue from the bilateral knee disability.  As the motion does not make any specific allegation of error regarding the ankles, the Board only considers a MOTION TO VACATE as to service connection for a bilateral knee disability.  The Board will separately mail a ruling on the Motion for Reconsideration.

This claim of entitlement to service connection for a bilateral knee disability requires further development before being readjudicated on appeal, so the Board is REMANDING it to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 25, 2014, the Board issued a decision denying service connection for a bilateral knee disorder - essentially on the premise the Veteran had failed to show he had this claimed disorder.

2.  Evidence subsequently associated with the electronic (paperless) claims file, but constructively on file prior to that November 25, 2014 Board decision, includes VA medical records showing a diagnosed knee disability, so confirmation the Veteran at least has the condition being claimed.



CONCLUSION OF LAW

The November 25, 2014 Board decision as to the claim for service connection for a bilateral knee disorder is vacated.  38 U.S.C.A. § 7104(a)(West 2014); 38 C.F.R. § 20.904 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a)(West 2014); 38 C.F.R. § 20.904 (2015).  

In the prior November 25, 2014 decision at issue, the Board denied entitlement to service connection for a bilateral knee disorder.  The basis for that denial was the lack of proof of a then current knee disability, as the only findings in the record were of knee pain without a diagnosed disability capable of service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) appeal dismissed in part, and vacated and remanded in part sub nom.; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a mere symptom, such as pain, without an established underlying malady or condition, does not in and of itself constitute a ratable disability for VA compensation purposes).  But as since explained in the representative's Motion, VA treatment records added to Virtual VA in February 2015 (that is, after the Board's decision) showed a diagnosis of a left knee disability.  Specifically, now of record is a May 2012 X-ray examination report showing an impression of left knee mild patellofemoral degenerative joint disease and tibial spine spurring.  Although associated with the electronic claims file after the Board's decision, this record was "constructively" on file before the Board's decision, since it is a VA treatment record.  See Bell v. Derwinski, 2 Vet. App. 611, 612 (1992).

On this basis, the appropriate disposition is to vacate the November 25, 2014 decision as to the claim for service connection for a bilateral knee disorder, as there is now at least the required evidence of a current disability referable to at least one of the Veteran's knees.  Although cognizant that the evidence only related to the left knee, in particular, as the Board considered the knees as one claim and the directed examination (as discussed in the below Remand) will provide evidence on both knees, in the Board's judgment it vacates the prior Board decision regarding both knees.


ORDER

The November 25, 2014 Board decision denying service connection for a bilateral knee disorder is VACATED.


REMAND

Based on the evidence of current disability a few months after a January 2012 VA examination that did not reveal a diagnosed knee disability, the Board finds that another VA examination is warranted in which the examiner addresses the current diagnoses and whether any currently diagnosed knee disability is related to the Veteran's service, including any treatment he received while in service.  As noted in the now vacated November 25, 2014 Board decision, during his service, the Veteran sought treatment for right knee pain, receiving a diagnosis of a chronic right knee disorder in August 2001.  Based on the diagnosis, the VA examiner must address whether the Veteran has had a knee disability involving either knee at any time during the pendency of his claims for service connection for bilateral knee disability.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection 

even though the disability resolves prior to VA's adjudication of the claim).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis even predating the filing of a claim).

This appeal stems from a March 2006 claim, so then or thereabouts in effect is the delimiting point for determining whether the Veteran has this alleged disability.

In addition, the AOJ should obtain updated VA treatment records.  The most recent records from the Lake Baldwin Community Based Outpatient Clinic (CBOC) and Orlando, Florida, VA Medical Center (VAMC) were added in April 2015.  

Accordingly, this claim is REMANDED for the following action:

1.  Obtain treatment records from the Lake Baldwin CBOC and Orlando VAMC dated April 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made to comply with 38 C.F.R. § 3.159(c)(2), follow the provisions of 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Thereafter, schedule a VA compensation examination for a medical nexus opinion concerning the nature and etiology of the Veteran's claimed bilateral knee disorder.  He is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on these pending claims.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to confirm whether the Veteran currently has or has had a knee disability (of either knee) at any time since March 2006 or thereabouts.  In this regard, the examiner should specifically consider the results of a May 2012 X-ray of the left knee showing mild patellofemoral degenerative joint disease and tibial spine spurring.

If the Veteran does have a current knee disability, involving either knee or both, then the examiner must also provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) this disability is related to or dates back to the Veteran's period of active duty service.

When making these determinations, the examiner must bear in mind that the Veteran is competent to report pain in his knee joints since service, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  So in determining whether the claimed disability was incurred in service, the examiner must specifically address the Veteran's reported symptoms having first manifested during his military service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

But that said, his testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to resultantly have probative value in relation to other evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

If it is confirmed the Veteran has arthritis in his left knee, right knee, or both, the examiner is additionally asked to comment on the likelihood (very likely, as likely as not, or unlikely) the arthritis initially manifested within a year of the Veteran's discharge from service, so by February 2007.

The term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  Then readjudicate this claim for service connection for a bilateral knee disorder in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

